—Order unanimously reversed on the law without costs, motion granted and complaint against defendant Sharp Electronics Corp. dismissed. Memorandum: Supreme Court erred in denying the motion of defendant Sharp Electronics Corp. (Sharp) for summary judgment. Sharp tendered evidentiary proof in admissible form sufficient to establish that the fire in plaintiffs apartment was not caused by the malfunctioning of a Sharp microwave oven (see, CPLR 3212 [b]). The contrary conclusion contained in the affidavit of plaintiffs purported expert is insufficient to raise a triable issue of fact. Nothing in the record suggests that his area of expertise includes electricity, electrical appliances or electrical fires, or that he is "possessed of the requisite skill, training, education, knowledge or experience from which it can be assumed that the information imparted or the opinion rendered is reliable” (Matott v Ward, 48 NY2d 455, 459; see, Hileman v Schmitt’s Garage, 58 AD2d 1029, 1030; Molinari v Conforti & Eisele, 54 AD2d 1113). (Appeal from Order of Supreme Court, Erie County, Wolf, Jr., J.—Summary Judgment.) Present— Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.